The offense is selling whisky in a dry area; the punishment, a fine of $100.
M. G. Closs, an inspector of the Texas Liquor Control Board, testified that he bought a pint of whisky from appellant on the 24th of October, 1937. The proof on the part of the State was *Page 397 
to the further effect that justice precinct No. 3 of Marion County, in which the sale was made, was a dry area.
Appellant did not testify. The effect of the testimony of his wife was that appellant made no sale of whisky to Mr. Closs on the occasion in question.
Bill of exception No. 1 relates to appellant's motion to quash the jury panel on the ground that some of the jurors had sat on another case against appellant and also had tried several liquor cases during the week. The bill is qualified as follows: "Statements above are statements of counsel and not of the court, and are not certified as being true." The bill fails to reflect error.
Bill of exception No. 2 is concerned with appellant's objection to the introduction in evidence of a pint of whisky. This was the whisky that the witness Closs testified he purchased from appellant. The objection was not well taken.
Bill of exception No. 5, relating to the argument of the county attorney, as qualified, fails to present error.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.